Title: From Louisa Catherine Johnson Adams to George Washington Adams, 1 January 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 1st Jany 1824
				
				God Bless you my Dear Son and send you many many happy years to enjoy life and do honour to your Parents and Society is the fervent wish offered by your Mother whose prayers for your welfare are so pure they will be received and granted at the throne of mercy as long as you continue to merit them—We have entered on probably the most stormy year of our lives on which hang great and momentous events. for my I neither hope nor fear but for your father I feel sincerely all the troubles and vexations which must assail him in this mighty struggle which rouses alike all the passions and most violent feelings of mankind—Let it end as it may I trust there is yet much of happiness in store for us away from the cabals and intrigues of public life—You will be surprized at not receiving more of my journal but the fact is I have absolutely not time to attend to it this winter in consequence of the immense influx of visitors that besiege my house and which really and literally overwhelm me more especially just now on consequence account of a Ball which we are to give on the 8th of this Month which is to be attended by General Jackson a magnet  so powerful as to attract not only all the Strangers but even the old residents of the City who never thought of coming to see me before—As all Congress have been invited en Masse you can readily believe that I have between 9 hundred and 1000 invitations out and there is still a week to fill up—I have been obliged to order Carpenters to place Pillars on the lower floor to prop my house which If I do not take this precaution will surely be a falling house and then what would become of all the Capulets aye and the Montagues too—We are all sick of bad colds and the Winter is so unwarrantably mild that we are likely to continue so until it wears a more becoming aspect—We are very anxious concerning your Grandfather to whom we beg you will say every thing affectionate and suitable to the Season as well as to Mr Boylston to whom you must return my thanks for his good things—Every thing arrived safe and we have perhaps the kernels though we lost the Shells I will therefore only add remembrance to the family with whom you are and remain your affectionate Mother
				
					L C A.
				
				
					A certain friend of yours for whom it is said you feel an enthusiastic admiration is playing a game which no one can comprehend but the INITIATED in your Capital—At least so rumour says.
				
					Mum—
				
			